Citation Nr: 0616871	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  98-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include whether new and material evidence has 
been received to reopen the claim since the last prior 
denial.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This claim is on appeal from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in January 2003.  A transcript of the hearing is of 
record.  At his hearing, the veteran withdrew the issue of a 
compensable rating for vasorhinitis with an allergic 
component and headaches.  Hearing transcript, page 2.  
Therefore, this matter is no longer before the Board.  The 
veteran also seemed to raise the matter of entitlement to 
compensation under 38 U.S.C.A. § 1151 based on VA treatment 
of nonservice-connected disability.  Pages 4, 9.  This matter 
is referred to the RO for any appropriate action.  

This case was remanded by the Board in December 2003 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  In a February 1987 decision, the Board denied entitlement 
to service connection for an abdominal disorder.

2.  Evidence added to the record since the February 1987 
Board decision is not cumulative or redundant of evidence 
previously of record, and bears substantially upon the 
specific matter under consideration, such that it must be 
considered to decide fairly the merits of the claim for 
service connection for a gastrointestinal disorder.

3.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a chronic gastrointestinal 
disorder of any kind.

4.  Post-service medical evidence does not show a chronic 
gastrointestinal disorder or any symptoms reasonably 
attributed thereto for several years after military 
discharge.

5.  The medical evidence does not show that the veteran's 
current gastrointestinal disorder is associated with military 
service or any incident therein.

6.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a psychiatric disorder of any 
kind.

7.  Post-service medical evidence does not show a psychiatric 
disorder or any symptoms reasonably attributed thereto for 
several years after military discharge.

8.  The medical evidence does not show that the veteran's 
current psychiatric disorder is associated with military 
service or any incident therein.

9.  A personality disorder is not considered a disease or 
injury under the law for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 1987 Board decision sufficient to reopen the 
veteran's claim for service connection for a gastrointestinal 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by the veteran's period of active duty and peptic 
ulcer disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active duty, and 
psychosis may not be presumed to have been incurred in 
service; a personality disorder is not a disability for which 
service connection can be granted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Finality/Entitlement to Service Connection for a 
Gastrointestinal Disorder

The veteran contends, in essence, that he developed problems 
with his stomach while on active duty and should be service-
connected for his current gastrointestinal disorders.  At a 
hearing before the Board, he testified that he was under a 
lot of stress during his military service but did not report 
to sick bay after he lost 45 pounds (lbs.). during his last 
duty cruise.  He reported that he had a lot of pain in his 
stomach at the time he was discharged and had difficulty 
holding a job.  He stated that his stomach problems had 
worsened since his discharge from the military.

Previously, the Board denied the veteran's claim for 
entitlement to service connection for an abdominal disorder 
by decision dated in February 1987.  He sought to reopen the 
claim for a gastrointestinal disorder, which the RO 
ultimately denied on the merits.  The Board agrees and will 
consider the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits).  See 38 U.S.C.A. §§ 5108, 7104 (appellant must 
present new and material evidence under 38 C.F.R. § 3.156(a) 
in order to have a finally denied claim reopened).  That is, 
since the veteran filed his request to reopen the claim prior 
to August 2001, the Board finds that he has submitted certain 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  In 
particular, the VA received multiple medical reports 
including those from the Social Security Administration that 
showed that disability benefits were established as of 1985.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board may proceed to the 
merits of the case (as the RO had previously accomplished).  
See Curry v. Brown, 7 Vet. App. 59, 66 (1994).   

Service medical records are negative for complaints of, 
treatment for, or diagnoses related to a gastrointestinal 
disorder of any kind.  The service separation examination 
dated in August 1975 reveals a normal clinical evaluation of 
the veteran's abdomen and viscera, including hernia.  
Therefore, the evidence does not show a chronic 
gastrointestinal disorder or any symptoms reasonably 
attributable thereto during the veteran's period of military 
service.

The first evidence reflecting gastrointestinal complaints is 
noted in a June 1979 VA examination.  At that time, the 
veteran complained of heartburn since service but indicated 
that he used to drink heavily and felt better since he quit.  
Physical examination was essentially normal but he was 
diagnosed with gastritis.  

In June and July 1979, far more than one year from service 
discharge, the veteran reported a six-month history of severe 
epigastric pain.  Diagnostic testing showed gastroduodenitis 
associated with duodenal cap ulceration.  Therefore, service 
connection on a presumptive basis is not in order.  38 C.F.R. 
§§ 3.307, 3.309.  An April 1980 private X-ray revealed 
duodenitis, slight cardioesophageal reflux, and a small 
sliding hiatus herniation.  

In September 1981, the veteran was hospitalized with a two to 
three year history of significant indigestion problems, 
dating his condition to approximately 1977.  The veteran has 
had on-going gastrointestinal complaints since the late 
1970s/early 1980s and eventually underwent abdominal surgery 
for severe gastroesophageal reflux in the mid-1980s.

Despite a diagnosis related to a gastrointestinal disorder, 
the multi-year gap between separation from service in 1975 
and initial complaints of gastrointestinal symptomatology 
some four years later fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Further, the Board has considered two letters written in 
support of the veteran's claim.  In an undated letter, 
received by the RO in November 1985, a friend of the 
veteran's indicated that he had known the veteran since high 
school and that the veteran had developed a "serious stomach 
problem" while on active duty.  He related that at the time 
of military discharge the veteran was very thin and 
complained about his stomach often.  The friend believed that 
the Navy had caused the veteran's problems.

Next, in a 1985 letter, the veteran's mother indicated that 
the veteran wrote to her while he was on active duty and 
complained that his stomach was bothering him.  She also 
reflected that he had lost about 40 lbs. at the time he was 
discharged from active duty.  She indicated that the veteran 
was on a special diet and had been treated by various 
physicians for his gastrointestinal problems.  The veteran 
also testified to significant weight loss while on active 
duty.

Parenthetically, the Board reviewed the entrance and 
separation examinations and found that the veteran weighed 
160 lbs. upon entrance into military service and weighed 155 
lbs. at the time of discharge.  Thus, while the friend's 
characterization of the veteran being very thin at discharge 
may be true, it appears that he was essentially the same size 
prior to active duty.  

Moreover, this evidence does not support his mother's 
assertion or the veteran's testimony that he had lost 
approximately 40 lbs. while on active duty.  Therefore, these 
letters do not support the veteran's claim that he developed 
a gastrointestinal disorder while on active duty.  As further 
discussed below, laypersons cannot render competent opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating or examining physicians have attributed the 
veteran's gastrointestinal disorder to active military 
service, despite his contentions to the contrary.  Therefore, 
the evidence does not establish a causal relationship between 
military service and the veteran's complaints and the claim 
is denied.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

In addition to the laws and regulations outlined above, 
service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

That is to say, service connection for a psychiatric 
disorder, such as a psychosis, or peptic ulcer disease, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
However, congenital or developmental defects, such as 
personality disorders and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).

The veteran asserts that he developed a psychiatric disorder 
while on active duty and should be service-connected thereto.  
At the hearing before the Board, he testified that he would 
require psychiatric medications for the rest of his life.  He 
indicated that he became more depressed when he had flare-ups 
of his abdominal problems, and that his living situation made 
his psychiatric condition worse.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder of any 
kind.  In a March 1975 evaluation, it was noted that the 
veteran was dependable, needed limited supervision, got good 
results from the men assigned to him, was neat in appearance, 
got along well with his shipmates, and promoted good morale.  
He was highly recommended for reenlistment.  

The service separation examination dated in August 1975 
reflects a normal psychiatric evaluation.  Therefore, the 
Board finds that the evidence does not show a chronic 
psychiatric disorder or any symptoms reasonably attributable 
thereto during the veteran's period of military service.

In November 1977, more than two years after military 
discharge, the veteran sought treatment for "bad nerves" 
and reported the symptoms to be of three years duration.  It 
was noted that he had recently moved, had difficulty at his 
job, and preferred to be by himself.  The clinical assessment 
was depressed mood, possible inadequate personality, and 
situational adjustment difficulties.  Although the veteran 
attributed his symptoms to a time frame within military 
service, the Board finds that this evidence does not support 
his claim.

First, as noted above, to the extent the veteran was 
diagnosed with a personality disorder, it is considered a 
developmental disorder and not entitled to VA compensation 
benefits.  38 C.F.R. § 3.303(c).  Next, a diagnosis of 
situational adjustment difficulties suggests that the 
veteran's symptoms were related to a recent move and 
difficulty with his job, not to military service two years 
previously.  

Further, although he was noted to be depressed, the examiner 
did not indicate that the depression was related to military 
service, despite the veteran's assertion that the symptoms 
had started within the time frame of active duty.  Moreover, 
neither anxiety or depression are subject to the one-year 
presumption under the provisions of 38 C.F.R. §§ 3.307, 
3.309.  

While additional VA outpatient treatment records dated in the 
late 1970s are associated with the claims file, it does not 
appear that the veteran underwent follow-up psychiatric care 
for several years after the initial November 1977 complaints.  

In a June 1979 VA examination, the veteran complained of 
hearing loss, dizziness, and nervousness during his last year 
of active duty while working in the boiler room.  He 
indicated that knowing that he might have hearing loss and 
ringing in his ears for the rest of his life made him a 
little scared.  While the focus was primarily on hearing loss 
and tinnitus, a general medical evaluation revealed a normal 
psychiatric evaluation.

Although the veteran sought regular treatment for a myriad of 
medical problems, it does not appear that he sought regular 
psychiatric care for several more years.  Specifically, 
beginning in the early to mid-1980s, the veteran's private 
physician noted various psychiatric diagnoses, including 
chronic depression and inadequate personality (November 1984) 
and chronic anxiety neurosis, severe (January 1985).  Medical 
records related to another problem dated in the mid-1980s 
show that he had been prescribed Elavil.  

In a June 1986 letter, his mother related that the veteran's 
military job as a boilerman put a great stress on him, which 
caused his stomach, breathing, and hearing problems.  In a 
March 1987 medical statement, apparently generated for state 
disability benefits, the examiner diagnosed multiple medical 
problems related to respiratory and gastrointestinal 
complaints.  He also reported that the veteran had a passive 
personality with strong maternal dependence and recommended a 
psychiatric evaluation but did not relate his symptoms to 
military service.

The evidence shows that the veteran was hospitalized in 
January 1988 for continuing pain management (related to his 
gastrointestinal disorder).  After a mental status 
examination, he was diagnosed with chronic depression, 
dysthymic vs. major type; however, there was no reference 
made to an association with military service.

In a July 1988 VA examination for nonservice-connection 
pension benefits, the veteran denied any formal psychiatric 
treatment except while hospitalized on a pain unit.  He was 
reportedly placed briefly on antidepressants but had 
discontinued taking the medication.  He admitted to long-
standing depression, bouts of anxiety, described himself as 
shy, and admitted that he was dependent on his mother.  After 
a mental status examination, the examiner noted that the 
veteran presented "with the hallmarks of dependent 
personality disorder coupled with somatic preoccupation and 
hypochondriasis."

In an April 1997 VA mental disorders examination, the veteran 
reported having no psychiatric treatment while on active 
duty.  He indicated that he started having problems with 
depression prior to 1983 but began treatment around 1983.  
After a mental status examination, the final diagnoses were 
dysthymic disorder and dependent personality disorder.  In a 
March 1999 VA examination, he was diagnosed with dysthymic 
disorder, major depressive disorder, and personality 
disorder, not otherwise specified, with dependent features.

Medical evidence reflects on-going treatment for various 
psychiatric diagnoses including peculiar personality, 
personality disorder (passive dependency), dysthymic 
depression, schizoid personality, major depression, 
schizophrenia, schizoaffective disorder, dysthymic, rule/out 
avoidant personality disorder, and rule/out generalized 
anxiety disorder.

Significantly, while it is apparent that the veteran has on-
going psychiatric symptomatology, none of his treating or 
examining physicians, including the VA examiners, have 
attributed the veteran's psychiatric complaints to military 
service.  Therefore, the evidence does not show a medical 
nexus between active duty and the veteran's current 
complaints, and the claim is denied.

With respect to both claims, the Board has considered the 
veteran's assertions that he developed a gastrointestinal 
disorder and a psychiatric disorder as a result of military 
duty.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of chronic gastrointestinal or 
psychiatric disorders during active duty or for several years 
after service.  He lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for a gastrointestinal disorder 
or a psychiatric disorder.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in November 2001, November 2002, May 2004, and December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims (the initial 
adjudications in May 1998 and September 1999 preceded the 
enactment of VCAA), the notices were provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in June 2002 and January 2006.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  By correspondence dated 
in February 2006, he indicated that he had no more evidence 
to submit.

In addition, by virtue of the rating decision on appeal, the 
statements of the case (SOCs), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2002 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the veteran underwent VA psychiatric 
examinations in April 1997 and March 1999, but neither 
examiner associated the veteran's complaints with military 
service.

Further, the Board finds that no additional VA examinations 
or medical opinions are needed in the absence of in-service 
complaints, the absence of symptomatology related to the 
claims for several years after discharge, and the absence of 
a medical nexus between the veteran's complaints and military 
service.  Therefore, the available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  In 
addition, he requested and was provided with a hearing before 
the Board in January 2003.

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Finally, the Board notes that the veteran responded to the 
RO's January 2006 SSOC in February 2006.  The veteran stated 
that he had no further evidence to submit.  Attached to his 
statement were some VA treatment reports.  The RO wrote on 
this evidence that these were duplicate, and as provided by 
regulation, no additional SSOC was issued.  See 38 C.F.R. 
§ 19.31(b) (2005).      


ORDER

New and material evidence was received to reopen the claim 
for entitlement to service connection for a gastrointestinal 
disorder; entitlement to service connection for a 
gastrointestinal disorder is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


